Citation Nr: 1008177	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
digestive system, to include irritable bowel syndrome (IBS).  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 to April 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 and June 2005 
rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Jackson, Mississippi.  

The Veteran has claimed service connection for IBS.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one of service connection for a 
disorder of the digestive system, to include IBS.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) 
(it is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).  When a 
claimant makes a claim, she is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Id.  The issue is thus restated on the title page 
of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Digestive Disorder

The Veteran contends that she is entitled to service 
connection for IBS.  However, as outlined below, additional 
evidentiary development is necessary before appellate review 
can proceed on this matter.  

The Veteran was afforded a VA digestive examination in August 
2004.  The examiner noted reviewing the Veteran's claims file 
and concluded that there was no evidence of a previous 
diagnosis of IBS.  During the August 2004 examination, the 
Veteran reported periodic constipation and diarrhea 
associated with stress.  She also reported severe abdominal 
cramping five days a week.  However, while the Veteran 
reported a number of digestive symptoms, the examiner did not 
provide a diagnosis as to what conditions the Veteran may 
have had at the time of examination.  

Due to the deficiencies in the August 2004 VA examination, 
the Veteran was scheduled for an additional VA examination in 
May 2005.  The VA examiner noted that the Veteran reported a 
history of gastrointestinal (GI) problems such as frequent 
indigestion and stomach trouble due to emotional problems 
during her March 1979 separation examination.  During the 
examination, the Veteran complained of abdominal pain that 
awakened her four to five times during the week.  She also 
reported episodes of constipation and diarrhea.  The examiner 
diagnosed the Veteran with diverticulosis with a self-
reported history of IBS.  However, the examiner opined that 
there was insufficient documentation in the record to 
establish a diagnosis of IBS.  The examiner also indicated 
that the Veteran's infrequent abdominal complaints during her 
military service could not be related to her current 
complaints due to conflicting information.  

Having considered the above VA examinations, the Board 
concludes that the Veteran has yet to be provided a VA 
examination that is sufficient for rating purposes.  The 
August 2004 VA examination failed to provide a current 
diagnosis, despite the Veteran's reported symptomatology.  
While the subsequent VA examination of May 2005 indicated 
that the Veteran did not suffer from IBS, the Veteran was 
noted to have a diagnosis of diverticulosis.  However, the 
examiner did not provide a specific opinion as to whether or 
not it was at least as likely that the Veteran's current GI 
diagnosis was related to her military service.  The examiner 
also failed to provide an opinion as to whether it was at 
least as likely as not that the Veteran's digestive 
disorder(s) was secondary to the Veteran's psychiatric 
disabilities or her in-service sexual trauma.  As such, an 
additional VA examination is necessary before appellate 
review may proceed.  

Furthermore, the last evidence of VA treatment in the record 
is from October 2005.  VA must obtain records of the 
Veteran's VA treatment since this time and incorporate this 
evidence into the claims file.  


TDIU

The Veteran contends that she is entitled to TDIU benefits.  
A Veteran will be entitled to TDIU benefits upon establishing 
she is in fact unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
her service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  To qualify for a 
total rating for compensation purposes, the evidence must 
show (1) a single disability rated as 100 percent disabling; 
or (2) that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities - provided there is one disability 
ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 percent or 
more and a combined disability rating of 70 percent.  
38 C.F.R. § 4.16(a).

Presently, the Veteran is service-connected for a psychiatric 
disorder, rated as 50 percent disabling.  While the Veteran 
does not currently meet the minimum qualifications for TDIU 
benefits as outlined above, this fact could change once the 
Veteran's claim of entitlement to service connection for a 
disorder of the digestive system is reconsidered.  The Board, 
therefore, finds that the claim for TDIU benefits is 
inextricably intertwined with the digestive disorder claim at 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  As such, 
the Board defers ruling on this matter until after the 
mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VAMC in 
Biloxi, Mississippi and obtain any 
treatment records pertaining to the 
Veteran's claims since October 2005 - the 
most recent VA treatment record found in 
the Veteran's claims file.  The record 
also indicates that the Veteran has moved 
to Fort Walton Beach Florida during the 
pendency of her claim.  As such, the AMC 
should determine where the Veteran now 
receives VA treatment.  If it is 
determined that the Veteran continues to 
seek VA treatment in Florida, copies of 
these records, spanning from when the 
Veteran moved to Florida to the present, 
should also be obtained.  If any records 
are obtained, they must be incorporated 
into the claims file.  

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
digestive examination.  A copy of the 
Veteran's claims file, including any newly 
obtained VA treatment records, should be 
made available to, and reviewed by, the 
examiner at the time of examination.  The 
examiner should determine whether the 
Veteran suffers from any current 
disorder(s) of the digestive system.  

If the Veteran is found to suffer from a 
digestive disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that this 
disorder(s) is related to the Veteran's 
military service, to include stress due to 
her in-service assault.  

In the alternative, the examiner should 
opine as to whether it is at least as 
likely as not that this disorder(s) is 
secondary to the Veteran's service-
connected psychiatric disorders, or, 
whether it is at least as likely as not 
that the Veteran's digestive disorder has 
been permanently aggravated by her 
service-connected psychiatric disorders.  

3.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


